— In an action to recover damages for personal injuries, etc., appeal and cross appeal *724from a judgment of the Supreme Court, Kings County (Williams, J.), entered November 7, 1986, which, upon a jury verdict, awarded the plaintiff Paulo Passalacqua the principal sum of $6,000.
Ordered that the cross appeal is dismissed as abandoned, without costs or disbursements; and it is further,
Ordered that the judgment is affirmed, with costs.
The 54-year-old plaintiff, Paulo Passalacqua (hereinafter Passalacqua), sustained a fracture of the right fifth metatarsal, a laceration of his chin, and suffered from back spasms as a result of having fallen down a staircase which had been negligently maintained by the defendant, his landlord. For his pain and suffering and out-of-pocket expenses the jury awarded Passalacqua the sum of $13,636.66, which was thereafter reduced by 56% attributable to Passalacqua’s culpability. Upon this record, we do not perceive the award as improper (see, Petosa v City of New York, 63 AD2d 1016), particularly since the evidence adduced by the defense severely undermined the plaintiff’s credibility with respect to the impact of the injuries. Nor do we view the jury’s failure to award Passalacqua’s wife damages on her claim for loss of services as inconsistent with the award for Passalacqua, in light of the serious credibility issue presented to the jury regarding the nature of Passalacqua’s alleged disability.
Finally, we have considered the plaintiffs’ claims challenging certain of the trial court’s evidentiary rulings and portions of the charge and find them to be either without merit or not to have adversely affected a "substantial right” of the plaintiffs (CPLR 2002). Rubin, J. P., Kooper, Sullivan and Balletta, JJ., concur.